Case 3:19-cv-01481-WHO Document 134-2 Filed 01/29/21 Page 1 of 8




                       Exhibit B
          Case 3:19-cv-01481-WHO Document 134-2 Filed 01/29/21 Page 2 of 8




                             UNITED STATES DISTRICT COURT
 1                         NORTHERN DISTRICT OF CALIFORNIA
 2
     KIMETRA BRICE, EARL BROWNE,
 3   and JILL NOVOROT,

 4                          Plaintiffs,           Case No.: 3:19-cv-01481-WHO
     v.
 5

 6
     MIKE STINSON; LINDA STINSON; THE
 7   STINSON 2009 GRANTOR RETAINED
     ANNUITY TRUST; 7HBF NO. 2, LTD.;
 8   SEQUOIA CAPITAL OPERATIONS, LLC;
     SEQUOIA CAPITAL FRANCHISE
 9   PARTNERS, L.P.; SEQUOIA CAPITAL IX,
10   L.P; SEQUOIA CAPITAL GROWTH FUND
     III, L.P.; SEQUOIA ENTREPRENEURS
11   ANNEX FUND, L.P.; SEQUOIA CAPITAL
     GROWTH III PRINCIPALS FUND, LLC;
12   SEQUOIA CAPITAL FRANCHISE FUND,
     L.P.; SEQUOIA CAPITAL GROWTH
13
     PARTNERS III, LP.; STARTUP CAPITAL
14   VENTURES, L.P.; STEPHEN J. SHAPER;

15                       Defendants.
     _______________________________________
16   KIMETRA BRICE, EARL BROWNE,
     and JILL NOVOROT,
17

18                          Plaintiffs,           Case No.: 3:18-cv-01200-WHO
     v.
19

20   KENNETH REES, GPL SERVICING, LTD.,
     PLAIN GREEN, LLC, GREAT PLAINS                DECLARATION OF RSM US LLP
21
     LENDING, LLC, VICTORY PARK CAPITAL
22   ADVISORS, LLC, VICTORY PARK
     MANAGEMENT, LLC, SCOTT ZEMNICK,
23   JEFFREY SCHNEIDER, THOMAS WELCH,
     HAYNES INVESTMENTS, LLC, and
24   L.STEPHEN HAYNES,
25                       Defendants.

26

27

28

                                                1
                                          (Civil Action Nos. 3-19-cv-01481-WHO; 3:18-cv-01200-WHO)
        Case 3:19-cv-01481-WHO Document 134-2 Filed 01/29/21 Page 3 of 8




            My name is Ritesh Patel. I am a resident of the Commonwealth of Pennsylvania. I am over
 1
 2   the age of eighteen (18) years and am competent to make this declaration. The statements set forth in

 3   this declaration are based upon my personal knowledge.

 4          1.      I am employed by RSM US LLP (“RSM”) as a Manager in the Class Action Claims
 5
     Administration practice. I have held this position for 3 years.
 6
            2.      RSM was appointed settlement administrator in the nationwide class action
 7
     settlements in the Bankruptcy Court for the Northern District of Texas (Think Finance bankruptcy),
 8
     in In re Think Finance, LLC, Case No. 17-33964 and Gibbs, et al. v. Plain Green, LLC, et al., Case
 9

10   No. 3:17-cv-495 (E.D. Va.). These two settlements also resolved the case brought by the Consumer

11   Financial Protection Bureau and Attorney General for the Commonwealth of Pennsylvania.
12          3.      As part of these settlements, we were provided custody of consumer-level account
13
     data from Think Finance for loans made to consumers in the names of Great Plains Lending LLC,
14
     Plain Green LLC, MobiLoans LLC, and the First Bank of Delaware. RSM was provided with loan
15
     data consisting of 1,877,050 loans for 1,045,248 consumers.
16

17          4.      The following is a summary of the information in this data, which we have made

18   pursuant to Fed. R. Evid. 1006. It includes 463,766 loans from Great Plains Lending LLC

19   representing 255,845 consumers, 1,011,184 loans from Plain Green LLC representing 510,062
20   consumers, 366,668 loans from MobiLoans LLC representing 366,668 consumers and 35,432 loans
21
     from First Bank of Delaware representing 22,378 consumers. Each consumer may have one or more
22
     loans with multiple lenders. Therefore, the population of consumers listed for each lender may
23
     include the same consumer who borrowed from more than one lender.
24

25          5.      Each loan account set includes the following data fields: Consumer Name, Consumer

26   Email Address, Consumer Phone Number(s), Current Address, Social Security Number, Loan

27   Number, Legacy Loan Number, Application State, Loan Origination State, Funded Date, Funded
28

                                                         2
                                                   (Civil Action Nos. 3-19-cv-01481-WHO; 3:18-cv-01200-WHO)
        Case 3:19-cv-01481-WHO Document 134-2 Filed 01/29/21 Page 4 of 8




     Amount, Paid Amount, Pay Off Date, Charge Off Date, Sold Date, Collection Indicator, Current
 1
 2   Alleged Outstanding Balance, Charge Off Amount, Balance When Sold Third Party, Third Party

 3   Sold To, Fees Assessed (MobiLoans) or Interest Paid (all other lenders), and Interest Rate Used.

 4          6.      Upon receipt of this data, it was our responsibility as the appointed agent of the
 5
     parties and the Court to analyze, review and confirm the integrity of the data provided as well as to
 6
     reasonably calculate an approximate payment for each member of the Class, based on the data and
 7
     fields of information made available to RSM. We did all of this in the regular conduct of RSM’s
 8
     business and as the appointed agent for Think Finance, the Litigation Trust trustee, the Texas
 9

10   bankruptcy Court and the United States District Court for the Eastern District of Virginia.

11          7.      RSM has recently been appointed settlement administrator in two additional
12   nationwide settlements related to the Think Finance litigation in the United States District Court for
13
     the Eastern District of Virginia. Those cases are: Gibbs v. Rees, Case No. 3:20-cv-717 (E.D. Va.)
14
     and Gibbs v. TCV V, LP, Case No. 3:19-cv-789 (E.D. Va.). In these cases, in accordance with the
15
     settlement, all parties agreed that the data previously provided by Think Finance was correct and for
16

17   its use in administering the settlement.

18          8.      Pursuant to Fed. R. Evid. 1006, we have also been asked to summarize this data

19   pursuant pertaining to California class members. Our summary of the data pertaining to California
20   class members is as follows.
21
            9.      There are 224,007 loans where the consumer resided in California at the time of the
22
     origination. Of those:
23
                    53,412 are from Great Plains Lending;
24                  121,616 are from Plain Green prior to June 1, 2016; and
                    48,979 are a cash advance prior to May 6, 2017 pursuant to a line of credit from
25                  MobiLoans.
26
            10.     The data contains 125,375 unique consumers who meet these requirements
27
     (“California Consumers”). California Consumers paid a total of $466,355,891.19. By loan product,
28

                                                         3
                                                   (Civil Action Nos. 3-19-cv-01481-WHO; 3:18-cv-01200-WHO)
        Case 3:19-cv-01481-WHO Document 134-2 Filed 01/29/21 Page 5 of 8




     $75,009,501.42 was collected on a Great Plains Lending loan; $197,491,804.99 was collected on a
 1
 2   Plain Green loan prior to June 1, 2016; and $193,854,584.78 paid based on a cash advance prior to

 3   May 6, 2017 pursuant to a line of credit from MobiLoans.

 4          11.      California Consumers paid a total of $175,991,374.00 in interest over 10% interest.
 5
     This represents 157,471 loans, and 80,497 unique California Consumers. This was calculated by
 6
     searching for loans where the amount paid less the amount borrowed is greater than 10% interest on
 7
     the amount borrowed for the life of the loan. Broken down by loan product, $33,739,272.00 was
 8
     collected over 10% interest on a Great Plains Lending loan, on a total of 38,630 loans;
 9

10   $78,982,488.30 was collected over 10% interest on a Plain Green loan prior to June 1, 2016 on a

11   total of 89,281 loans; and $63,269,613.70 was paid over a 10% interest rate based on 29,560 cash
12   advances prior to May 6, 2017 pursuant to a line of credit from MobiLoans.
13
            12.      The Think Finance data indicates that Plaintiff Kimetra Brice took out a loan from
14
     Great Plains Lending on November 30, 2016 in the amount of $1,200.00. The records indicate she
15
     paid a total of $115.66 over 10% interest rate and a total of $44.02 over 20% interest rate.
16

17          13.      The Think Finance data indicates that Plaintiff Earl Browne took out six loans as

18   follows:

19                a. One loan from MobiLoans on August 4, 2015 in the amount of $1,000.00. The
20                   records indicate he paid a total of $354.21 over 10% interest rate and a total of
21
                     $282.43 over 20% interest rate.
22
                  b. One loan from Great Plains Lending on August 24, 2015 in the amount of $600.00.
23
                     Plaintiff Browne made payments on the loan until September 4, 2015. The records
24

25                   indicate he paid a total of $71.99 over 10% interest rate and a total of $70.01 over

26                   20% interest rate.

27

28

                                                         4
                                                   (Civil Action Nos. 3-19-cv-01481-WHO; 3:18-cv-01200-WHO)
        Case 3:19-cv-01481-WHO Document 134-2 Filed 01/29/21 Page 6 of 8




                   c. One loan from Great Plains Lending on September 5, 2015 in the amount of $900.00.
 1
 2                    Plaintiff Browne made payments on the loan until August 2, 2016. The records

 3                    indicate he paid a total of $1,937.10 over 10% interest rate and a total of $1,855.11

 4                    over 20% interest rate.
 5
                   d. One loan from Plain Green on October 8, 2015 in the amount of $500.00. Plaintiff
 6
                      Browne made payments on the loan until November 26, 2015. The records indicate
 7
                      he paid a total of $214.46 over 10% interest rate and a total of $207.61 over 20%
 8
                      interest rate.
 9

10                 e. One loan from Plain Green on November 27, 2015 in the amount of $1,200.00.

11                    Plaintiff Browne made payments on the loan until May 19, 2016. The records indicate
12                    he paid a total of $434.22 over 10% interest rate and a total of $376.74 over 20%
13
                      interest rate.
14
                   f. One loan from Great Plains Lending on August 2, 2016 in the amount of $2,000.00.
15
                      Plaintiff Browne made payments on the loan until October 11, 2017. The records
16

17                    indicate he paid a total of $1,877.54 over 10% interest rate and a total of $1,627.34

18                    over 20% interest rate.

19          14.       The Think Finance data indicates that Plaintiff Jill Novorot took out eight loans from
20   as follows:
21
                   a. One loan from Plain Green on October 16, 2012 in the amount of $250.00. Plaintiff
22
                      Novorot made payments on the loan until January 3, 2013. The records indicate she
23
                      paid a total of $157.33 over 10% interest rate and a total of $151.85 over 20% interest
24

25                    rate.

26                 b. One loan from Plain Green on January 3, 2013 in the amount of $1,000.00. Plaintiff

27                    Novorot made payments on the loan until July 13, 2013. The records indicate she paid
28

                                                          5
                                                    (Civil Action Nos. 3-19-cv-01481-WHO; 3:18-cv-01200-WHO)
     Case 3:19-cv-01481-WHO Document 134-2 Filed 01/29/21 Page 7 of 8




             a total of $1,335.96 over 10% interest rate and a total of $1,283.46 over 20% interest
 1
 2           rate.

 3        c. One loan from Plain Green on July 13, 2013 in the amount of $1,200.00. Plaintiff

 4           Novorot made payments on the loan until April 29, 2014. The records indicate she
 5
             paid a total of $2,492.62 over 10% interest rate and a total of $2,397.10 over 20%
 6
             interest rate.
 7
          d. One loan from Plain Green on July 3, 2014 in the amount of $1,400.00. Plaintiff
 8
             Novorot made payments on the loan until December 21, 2015. The records indicate
 9

10           she paid a total of $3,788.33 over 10% interest rate and a total of $3,562.79 over 20%

11           interest rate.
12        e. One loan from Great Plains Lending on September 15, 2015 in the amount of
13
             $400.00. Plaintiff Novorot made payments on the loan until January 8, 2016. The
14
             records indicate she paid a total of $330.09 over 10% interest rate and a total of
15
             $317.41 over 20% interest rate.
16

17        f. One loan from Plain Green on December 28, 2015 in the amount of $800.00. Plaintiff

18           Novorot made payments on the loan until May 31, 2016. The records indicate she

19           paid a total of $406.64 over 10% interest rate and a total of $372.48 over 20% interest
20           rate.
21
          g. One loan from Great Plains Lending on February 16, 2016 in the amount of $400.00.
22
             Plaintiff Novorot made payments on the loan until June 17, 2016. The records
23
             indicate she paid a total of $331.46 over 10% interest rate and a total of $317.98 over
24

25           20% interest rate.

26

27

28

                                                 6
                                           (Civil Action Nos. 3-19-cv-01481-WHO; 3:18-cv-01200-WHO)
        Case 3:19-cv-01481-WHO Document 134-2 Filed 01/29/21 Page 8 of 8




                   h. One loan from Great Plains Lending on September 21, 2016 in the amount of
 1
 2                    $1,300.00. The records indicate she paid a total of $3,246.73 over 10% interest rate

 3                    and a total of $3,022.42 over 20% interest rate.

 4           15.      If authorized and requested, we could determine from the loan data the identities and
 5
     amounts paid in excess of 10% or 20% made by each consumer who obtained their loan in
 6
     California.
 7
             16.      We have data like the data above for California consumers, and for consumers in all
 8
     of the 50 states.
 9

10           17.      If necessary, we could calculate the data in paragraph 11 for any other state based on

11   any interest rate.
12
             I declare under penalty of perjury of the laws of the United States that the foregoing is correct.
13
     Signed this 21st day of January, 2021.
14

15                                                  ___________________________________
                                                                Ritesh Patel
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          7
                                                    (Civil Action Nos. 3-19-cv-01481-WHO; 3:18-cv-01200-WHO)
